Citation Nr: 0928489	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  03-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disorder manifested as 
degenerative joint disease (DJD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left femur fracture prior to 
June 27, 2005.

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left femur fracture as of June 27, 
2005.

4.  Entitlement to a date prior to July 31, 2003 for 
assignment of a 20 percent disability for a lumbar spine 
disorder manifested as DJD.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1983.

The case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The November 2002 rating decision granted 
service connection for residuals of a left femur fracture and 
assigned a noncompensable disability evaluation.  
Subsequently, the Veteran filed a notice of disagreement with 
the November 2002 rating decision via a correspondence dated 
in January 2003.  A statement of the case was issued by the 
RO in March 2003 and the Veteran submitted a VA Form 9 in May 
2003.  In a September 2003 rating decision, the RO increased 
the initial disability evaluation for residuals of a left 
femur fracture to 10 percent disabling.  

The RO also granted service connection for a right knee 
disability and assigned a 10 percent disability evaluation in 
the same November 2002 rating decision.  In a statement 
received in September 2003, the Veteran indicated that he was 
appealing the RO's September 2002 decision.  The Board in a 
November 2004 remand determined that the Veteran had 
submitted a notice of disagreement with the level of 
compensation granted for the right knee disability and 
remanded this issue for the issuance of a statement of the 
case regarding an initial disability rating in excess of 10 
percent for a right knee disability.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999).  The Board also remanded the 
issue of entitlement to a rating in excess of 10 percent 
disabling for a left femur fracture as well as an issue of 
entitlement to service connection for a back disability to 
the AOJ for further development.  While the matters were on 
remand status, the RO issued a statement of the case 
addressing the right knee issue in June 2005 and the Veteran 
perfected his appeal of this issue the same month.  

The RO in a February 2006 rating decision granted service 
connection for DJD of the lumbar spine with a 10 percent 
rating assigned effective July 2, 2002, thereby removing the 
service-connection issue from appellate status.  Subsequently 
the Veteran appealed the effective date for which a 20 
percent rating was assigned and has argued that it should be 
effective as of July 2, 2002.  The RO is noted to have worded 
the effective date issue in terms of entitlement to an 
initial rating in excess of 10 percent disabling for the DJD 
of the lumbar spine prior to July 31, 2003.  However, the 
Veteran has clearly indicated in a December 2007 
clarification to his August 2006 notice of disagreement that 
he wanted a 20 percent rating to be effective July 2, 2002.  
In view of this fact and in light of the fact that the RO in 
adjudicating this issue has discussed this matter in terms of 
the criteria for an earlier effective date, per the December 
2007 statement of the case and subsequent supplemental 
statement of the case from January 2009, the Board is 
addressing this issue as entitlement to an effective date 
prior to July 31, 2003 for a lumbar spine DJD disorder.    

Also in the February 2006 rating, the RO granted a staged 
increased rating of 20 percent disabling for the left femur 
fracture residuals as of June 27, 2005, and continued the 
initial 10 percent rating prior to this date.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Inasmuch as the grant of 
the staged 20 percent rating for the Veteran's disability 
does not represent a total grant of the benefit sought on 
appeal, the claim remains a viable issue for appellate review 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The Board is characterizing this issue on the title page to 
reflect the staged ratings.  

All development from the Board's November 2004 remand has 
been completed and this matter is returned to the Board for 
additional consideration.  




FINDINGS OF FACT

1.  Prior to March 24, 2008, the evidence does not show that 
the Veteran's right knee motion was limited beyond 0-90 
degrees and there is no evidence of additional functional 
loss on repetitive use or evidence of incapacitating 
episodes.

2.  As of March 24, 2008, the Veteran's most recent range of 
motion of the right knee was shown to be from 0-110 degrees 
with pain at 0 degrees extension, with no evidence showing 
that motion was limited beyond 0-90 degrees, but with 
evidence of occasional incapacitating episodes reported.

3.  Evidence prior to June 27, 2005 fails to show the 
residuals of left femur fracture to result in motion limited 
to 30 degrees of flexion or abduction lost beyond 10 degrees, 
nor does it demonstrate a malunion of the femur with moderate 
knee or hip disability and there is no evidence of additional 
functional loss on repetitive use shown.

4.  Evidence as of June 27, 2005 fails to show that the 
residuals of left femur fracture results in flexion limited 
to 20 degrees, nor is there more than moderate disability 
with no malunion of the femur with marked knee or hip 
disability shown, with findings on most recent examination 
negative for edema, instability, weakness, redness, heat, 
abnormal movement or guarding of the left hip with no 
additional loss of function on repetitive use shown.

5.  The earliest dated claim for service connection for a 
back disorder received at the RO was the claim filed by the 
Veteran on July 2, 2002; the Veteran did not submit any 
document that could reasonably be construed as a claim for 
this disorder prior to this date, and he has specifically 
requested that the effective date for the 20 percent rating 
be the date of this claim.

6.  On the July 2, 2002 date of the original claim for 
service connection for a back disorder, the Veteran's lumbar 
spine DJD disorder more closely resembled a moderate 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for arthritis of the right knee have not been met 
prior to March 24, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5003, 5261, 5262 (2008).

2.  The criteria for a 20 percent rating for arthritis of the 
right knee have been met as of March 24, 2008.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5003, 5261, 5262 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for residuals of left femur fracture have not been 
met prior to June 27, 2005.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5250-5255 (2008).

4.  The criteria for a rating in excess of 20 percent for 
residuals of left femur fracture have not been met as of June 
27, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5255 
(2008).

5.  The criteria for an effective date of July 2, 2002 for a 
20 percent initial rating have been met for the Veteran's 
lumbar spine disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, and 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.114(a), 3.400 (2008), 4.71a Diagnostic Code 5293, 5295 
(2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159 (2008).  In this case, the Board is 
granting the Veteran's claim wherein he requested entitlement 
to an effective date of July 2, 2002 for a 20 percent rating 
for lumbar spine DJD in full.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Veteran filed his claim for entitlement to service 
connection for his left femur fracture residuals, and right 
knee disorder in July 2002.  Prior to adjudicating this claim 
in November 2002, the RO issued a duty to assist letter in 
August 2002. addressing service connection.  Additional 
notice was sent in January 2005, March 2006, August 2008 and 
January 2009.

This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement for service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties.  The duty to assist letter notified the Veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The letters from March 2006 and 
January 2009 addressed the criteria for Dingess, supra.  The 
claims were readjudicated and a supplemental statement of the 
case was issued in January 2009.

Moreover, as regards this increased initial rating claim, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, 
supra, the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  (Once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  VA and private medical records were 
obtained.  Social Security records were also obtained.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in March 2008 provided current assessments of the 
Veteran's service-connected right knee and left femur 
disorders based not only on examination of the Veteran, but 
also on review of the records.   

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the issues 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Ratings-Factual Background and Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In appeals of the initial rating 
assigned following a grant of service connection, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The Veteran filed his claim on appeal in July 2002.  Among 
the evidence pertinent to this claim are VA treatment records 
from 2002 to 2003 which revealed some findings regarding the 
lumbar spine and right knee, but the left leg fracture 
residuals continued to be assessed as stable.  In regards to 
the back, a February 2002 note revealed complaints of low 
back pain, radiating down to the left hip and left leg, with 
the pain in the back described as cramping, and acute in 
nature, of less than 3 months duration.  He indicated he had 
been with this pain of 9/10 intensity since Tuesday and it 
was getting worse, with nothing relieved it.  His chronic 
lumbar problems had been present since the 1981 injury which 
also resulted in the left leg fracture.  In April 2002 the 
findings focused on the right knee with crepitus noted along 
with pain on flexion.  Also he had pain on flexion of the 
left hip.  Otherwise his musculoskeletal and neurological 
findings were unremarkable, with his range of motion intact, 
with adequate tone and no deformities.  He was assessed with 
status post left leg fracture with pain on and off in the 
left buttock area.  He was advised to avoid placing his 
wallet in the back pocket of his pants.  It was believed 
there was a sciatic nerve compression that may be playing a 
part in the left buttock pain.  An April 2002 VA X-ray of the 
left pelvis showed calcification over the left greater 
trochanter, post surgical changes versus calcific tendonitis.  
A healed fracture at the mid third aspect of the femur with 
orthopedic rods.  X-rays from May 2002 revealed mild DJD 
changes of the right knee and intramedullary rod seen through 
the proximal femur and no evidence of dislocation.  In 
December 2002 his review of system was negative for 
musculoskeletal complaints and examination revealed intact 
range of motion, adequate muscle tone, with no deformities 
and no gross neurological or sensory deficits.  He was 
assessed with status post leg fracture, stable and right knee 
OA, status post arthroscopy. 

A private doctor's letter from June 2002 noted complaints of 
pain in the right contralateral knee, with examination 
showing full range of motion with some tenderness and pain 
where the intramedullary rod was placed.  

In April 2003 he was seen for complaints of low back pain and 
right knee pain at 8/10 intensity which was constant 
throughout the day.  Musculoskeletal examination revealed 
range of motion limited bilaterally on leg raising and right 
knee crepitus on flexion.  Otherwise there were no 
significant musculoskeletal or neurological findings.  The 
assessment was status post left leg fracture, stable, right 
knee AO, status post arthroscopy 1991, with X-ray requested 
due to persistent pain, low back pain, X-ray also to be 
requested for followup.  The doctor thought the Veteran's low 
back and knee pains were associated with his left femoral 
fracture.  X-ray of the right knee from July 2003 showed 
degenerative changes.  A March 2004 X-ray of the left femur 
showed mild OA and periarticular osteopenia.  A May 2003 
private doctor's letter noted complaints of pain in the right 
knee and leg with pain on sitting, standing and any kind of 
activity and examination of the right knee noted atrophy of 
the quadriceps muscles, patellofemoral compression, mild 
joint effusion and pain with weight bearing.  His left hip 
had pain on motion.  The impression was left femoral fracture 
with open reduction and internal fixation, OA right knee, and 
patellofemoral compression syndrome right knee.

A July 2003 VA joints examination included review of the 
claims folder and examination of the Veteran.  The history of 
his injury was recited.  He now had complaints of pain, 
pressure like, starting at the left gluteus and radiating to 
the lateral left thigh and lateral left knee.  The pain was 
associated with sitting or standing for 15 to 20 minutes.   
He indicated he must shift frequently to relieve the pain.  
He also complained of right knee clicking sensation during 
ambulation.  He treated with Panadol and was unable to use 
other medications due to peptic ulcer problems.  He reported 
additional limitation of motion and functional impairment of 
the knees during flareups.  He used a one point cane.  He had 
no constitutional symptoms of inflammatory arthritis.  He was 
unemployed secondary to a psychiatric condition.  Range of 
motion of his left hip was 120 degrees flexion, 30 degrees 
extension and internal rotation, 60 degrees external 
rotation.  Manual muscle test was 5/5.  The right knee range 
of motion was 0-140 degrees.  He was not additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use on examination.  Objectively he had tenderness 
to palpation of the lateral left hip greater trochanter, no 
rubor, no calor.  He had negative Patrick's test, but 
tenderness to palpation, positive patellar grind test.  He 
had negative Lachman's and McMurray's tests.  He also had 
negative anterior/posterior draw test and valgus/varus test.  
He ambulated with a right lower extremity limp and had no 
assistive device used on this examination.  There was no 
ankylosis.  X-ray done in April 2003 of the right knee gave 
an impression of degenerative changes.  A left hip X-ray gave 
an impression of calcification over the left greater 
trochanter, post surgical changes versus calcific tendonitis, 
healed fracture at the mid third aspect of the femur with 
orthopedic rods.  The diagnoses included greater trochanteric 
calcific tendonitis, secondary to left femur open reduction 
and internal fixation surgery, residuals of left femur 
fracture with open reduction and internal fixation and right 
knee degenerative joint disease, post traumatic, during 
injury during motor vehicle accident where left femur was 
fractured. 

The report of a January 2004 VA neurological examination 
primarily addressed neurological complaints related to an 
apparent brain concussion not presently on appeal.  The 
findings were generally not pertinent to the issues on 
appeal, with the exception that sensory examination during 
pinprick test revealed complaints of decreased pinprick 
perception in the whole left leg but in a non anatomical, non 
radicular and non neuropathic pattern.  The rest of the 
sensation was normally preserved.  The deep tendon reflexes 
in the lower extremities were hyperactive in the lower 
extremities at +3 compared to the normoactive reflexes in the 
upper extremities at +2.  The examiner diagnosed the Veteran 
as having a normal neurological examination with the sensory 
findings in the left leg considered pseudo neurological and 
cannot be explained on an anatomopathological basis. 

A January 2004 VA scars examination of scars noted the 
Veteran to have a scar on the left lateral femur that was 19 
centimeters by 1 centimeter, on the left buttock 12 
centimeters by 1 centimeter and on the right medial knee 4 
centimeters by 0.1 centimeters.  The scars were smooth.  None 
of the scars were painful on examination, nor were they 
adherent or unstable.  The scars were superficial and did not 
result in any induration or inflexibility of the skin in the 
area of the scars.  

The report of a June 2004 private medical examination noted 
that the Veteran was seen by this doctor on multiple 
occasions since the report that was written on his behalf in 
May 2003.  The doctor stated that the Veteran continued with 
pain in multiple joints including his hips, both knees as 
well as in his back and both legs.  He was said to have pain 
with standing, sitting, walking, bending, trying to kneel 
which he cannot do and rising from a chair and going down 
stairs.  Physical examination revealed pertinent findings of 
left hip pain with external and internal rotation, left hip 
flexion was 120 degrees, extension and internal rotation were 
20 degrees, external rotation was 45 degrees and muscle 
strength was 4/5.  Both knees had atrophy of Quadricep 
muscles and with positive Quick test and positive 
patellofemoral compression test.  There was mild effusion in 
both knees.  The right knee had a range of motion of 5 
degrees extension and 120 degrees flexion.  The left leg was 
shorter than the right leg by 2.0 centimeters.  Following 
review of X-rays which included X-ray findings of OA of the 
right knee more than the left, OA of the hips with orthopedic 
device in left femur, and scanogram showing a leg length 
difference of 1.4 centimeters, left leg shorter than the 
right,  the pertinent diagnostic impressions were left 
femoral fracture with open reduction and internal fixation, 
osteoarthritis of the knees, right more than left, 
patellofemoral compression syndrome of the right knee, left 
leg length discrepancy-left leg shorter than right with 
limping gait.  The doctor then discussed the history of his 
injuries from the accident in service which resulted in his 
knee and hip disabilities and also discussed how these 
injuries, with the resultant leg length discrepancy were 
causing osteoarthritis of several major joints including the 
knee, hip and back.  

Social Security records primarily addressed psychiatric 
problems which are not pertinent to this appeal, and also 
included duplicate VA treatment records and examinations.  
Disability determination examinations from July 2004 noted 
the Veteran to have an antalgic gait and limping favoring his 
right leg.  He used a cane in his right hand, which was 
necessary to prevent pain.  He had 5/5 bilateral strength in 
the lower extremities.  Neurological examination revealed he 
was unable to heel or toe walk due to right knee pain and 
back pain.  Deep tendon reflexes were 2+ and symmetrical and 
there were no pathological reflexes.  He had a painful right 
knee with crepitation.  A July 2004 X-ray of the right knee 
showed minimal osteopenia, with joint space preserved.  

A June 27, 2005 VA joints examination included review of the 
claims file and examination of the Veteran.  This was limited 
for the left hip joint.  The VA X-ray from February 2002 was 
reviewed and showed mild arthritis and postsurgical changes 
with orthopedic devices and wires.  His computed tomography 
(CT) scan of the lower extremity showed a left leg 
discrepancy.  His subjective complaints were of constant 
moderate to severe left hip pain on the posterior aspect with 
radiation to the buttocks.  He referred occasional "noise 
sounds" on the bones.  He also had loss of strength of the 
legs.  He used Dologesic with temporary pain control for 3 
hours.  During the last year he saw no doctors for his left 
hip, although he did see a rheumatologist for evaluation due 
to disability.  Precipitating factors for pain were sitting 
or standing a lot, lifting objects and bending.  Symptoms 
were alleviated by medication and rest.  During the left year 
he referred on episode of left hip pain on exposure to cold 
and the pain lasted for several days and up to one week.  He 
could walk unaided with difficulty and used a cane 
occasionally for ambulation.  There were no episodes of 
dislocation or recurrent subluxation of the left hip joint.  
There were no constitutional or inflammatory arthritis.  He 
was noted to be unemployed since 2001.  

Functional effects on daily activities were that he could not 
play softball or do yard work due to his hip.  Physical 
examination of the hip revealed his motions were 0-90 degrees 
flexion, and 0-20 degrees for abduction, adduction and 
extension.  He had 0-30 degrees internal and external 
rotation.  There was painful motion on the last 10 degrees of 
motions.  There was functional loss due to pain on repetitive 
use of the left hip on extension from 20-30 degrees, on 
adduction from 20-25 degrees, on abduction from 20-45 
degrees, on flexion from 90-125 degrees, on internal rotation 
from 30-40 degrees and on external rotation from 30-60 
degrees.  There was no functional loss from fatigue, 
weakness, lack of endurance or incoordination following 
repetitive use.  As per the interview on several occasions 
per year he had acute left hip pain which functionally 
impaired him and the pain lasted from several days up to a 
week.  The major impact functionally was that he could not 
have intercourse and he had be on complete bedrest.  There 
was no objective evidence of edema, effusion, instability, 
weakness, redness, heat, abnormal movement or guarding of 
movement of the left hip.  He had tenderness to palpation of 
the large well healed scar.  He could walk unaided but with 
limping of the left leg.  There was no ankylosis and the left 
hip joint was stable but painful.  The left leg measured 77.3 
centimeters and right leg was 78.7 centimeters as per the CT 
scan of the legs.  There was no constitutional signs of 
inflammatory arthritis and no prosthesis.  The diagnosis was 
residuals of left femur fracture.  The examiner again 
restated the functional losses as reflected in loss of motion 
and inability to participate in certain activities, as well 
as the precipitating and alleviating factors as discussed 
above.  In terms of occupational restrictions, the examiner 
noted that due to his service-connected left femur condition 
and low back condition, he would be limited to light duty 
work where he could not lift, push or carry objects over 10 
pounds repeatedly over an 8 hour day.  He also could not 
stand or sit more than 2 hours straight without taking 15 
minute breaks on an 8 hour work day. 

VA treatment records from 2005 to 2006 included an August 
2005 primary care note showing that the right knee arthritis 
and low back pain were both under control with Dologesic, and 
the findings regarding the right knee continued to be 
unremarkable except for the crepitus on flexion.  In February 
2006 he complained of persistent bilateral knee pain which 
had increased in the past several months.  The pain was worse 
during cold temperatures and was alleviated somewhat with 
medications.  On physical examination he was limited in 
motion on straight leg raise, with referred pain to the hips 
bilaterally.  He also had crepitus of the right knee on 
flexion.  

Diagnostic tests from 2006 included a March 2006 scanogram 
showing a leg length difference between the right femur and 
left femur of 1.4 centimeters, with the right femur of 46 
centimeters and the left femur was 44.7 centimeters.  In 
April 2006 he underwent a magnetic resonance imaging (MRI) of 
the right knee with a full thickness tear of the ACL, medial 
femoral tibial compartment OA with loss of articular 
cartilage and subchondral erosions and free edge tear of the 
posterior horn of the medial meniscus.  

A May 2006 private examination noted the Veteran's history 
which included right knee and leg pain which was mistakenly 
referred to as right leg, with complaints of pain in 
different positions.  Physical examination focused on scars 
with the left leg scar of 16.5 centimeters, left gluteal scar 
of 12 centimeters, and right knee scar of 3.5 with pain on 
motion for this scar.  The left hip was with pain on motion, 
limited motion.  

The VA primary care followups from November 2006 to November 
2007 revealed that in November 2006 the Veteran complained of 
cramps and pains of 9/10 intensity in both legs radiating to 
the soles, and a positive straight leg raise bilaterally at 
approximately 30 degrees, with adequate muscle tone and no 
deformities.  The records from November 2006, February 2007, 
July 2007 and November 2007 essentially showed the same 
findings in regards to the right knee, with range of motion 
intact, muscle tone adequate, no deformities, and crepitus on 
motion noted.  

The report of a March 2008 VA joints examination included 
examination of the right knee and the left femur fracture 
disabilities.  Regarding the right knee, the course since 
onset was progressively worse.  Treatment was with 
medication, Dologesic 3 times a day with fair pain control 
and no side effects.  Regarding the left hip, since onset the 
pain was intermittent with remissions.  Treatment was the 
same as for the knee.  His history of having surgery in 
Germany for the left femur fracture following the motor 
vehicle accident in 1991 which injured the right knee also 
was noted.  The right knee did not have surgery.  Presently 
he used a brace and one cane for walking.  He used these 
intermittently but frequently.  He had no constitutional or 
incacapacitating symptoms of arthritis.  He had limits on 
standing 15-30 minutes and could walk a quarter mile.  
Regarding joint symptoms, it was indicated that he had 
deformity, instability and stiffness of the right knee and 
left hip.  There was no dislocation or subluxation.  He did 
have locking of the knee several times a week.  He had no 
effusion. His condition affected his motion of the right 
knee.  Flareups of joint disease were limited to the right 
knee, and were severe and weekly.  The flares caused 
difficulties with intercourse and bathing.  He alleviated the 
flares with rest and medication.  On examination, his weight 
bearing joint was involved..  His gait was antalgic.  There 
was no sign of abnormal weight bearing.  

Ranges of motion of the right knee revealed active range of 
motion against gravity was from 0-110 degrees, with passive 
motion of 0-140 degrees.  The pain began and ended at 0 
degrees on both active and passive motion.  There was no 
additional loss of motion on repetitive use.  

Ranges of motion of the left hip revealed an active flexion 
against gravity from 0-70 degrees, with pain beginning at 50 
degrees and ending at 70 degrees.  His passive flexion was 0-
120 degrees with pain again at 50 degrees and ending at 120 
degrees.  His active abduction against gravity was 0-25 
degrees with pain beginning at 0 degrees and ending at 25 
degrees.  Passive motion was the same as active.  Adduction 
revealed active motion against gravity was 0-15 degrees with 
pain at 0 degrees and ending at 15 degrees.  Passive motion 
was the same as active. Internal rotation had active motion 
against gravity of 0-40 degrees with pain beginning and 
ending at 0 degrees.  External rotation was 0-25 degrees 
active motion against gravity.  Pain began at 0 degrees and 
ended at 25 degrees.  Passive motion was not recorded for 
internal rotation, external rotation or extension.  There was 
no additional loss on repetitive use on any planes of motion.  

There was no loss of bone or part of a bone.  There was no 
inflammatory arthritis and no ankylosis.  On summary of the 
general joint conditions, the right knee had crepitus, clicks 
or snaps.  He had abnormal anterior and posterior ligament 
inflexibility which was mild and was present at 30 and 90 
degrees of flexion.  There was no patellar abnormality, but 
there was meniscus abnormality.  He had no effusion or 
dislocation.  Locking was noted and McMurray's was positive.  
Regarding his left hip, he had bursitis, crepitis, 
tenderness, painful movement and weakness.  X-rays were not 
ordered.  He was noted to have full thickness tear of the 
ACL, mediofemoral tibial compartment arthritis and free edge 
tear of the posterior horn of the medial meniscus by MRI in 
April 2006.  The diagnoses were as follows:  residual 
fracture, greater trochanter bursitis, left femur with open 
reduction and internal fixation.  Also diagnosed was right 
knee traumatic DJD and full thickness tear of the ACL, 
mediofemoral tibial compartment arthritis and free edge tear 
of the posterior horn of medial meniscus by MRI right knee. 

The functional effects of his conditions were as follows.  He 
was not employed.  The conditions prevented chores, shopping, 
exercise and sports.  There was moderate effect on 
recreation, dressing, bathing and grooming.  There was a 
severe effect on travel.  There was mild effect on toileting.  
The examiner noted that the Veteran worked full time as a 
quality inspector for 9 years and worked in a factory for 2.5 
years.  He referred that he was unable to work due to a 
mental condition.

A May 2008 MRI of the right knee gave an impression of medial 
tibiofemoral compartment osteoarthritis, small knee effusion, 
subtle radial tears at the medial and lateral meniscus, 
chronic full thickness ACL tear.  

VA treatment records from 2008 included records from July 
2008 where on primary treatment he was noted to walk with a 
cane, with range of motion limited on straight leg raise, but 
with adequate muscle tone and no deformities.  His knees were 
significant for crepitus, but otherwise no significant 
pertinent findings for the lower extremities were noted.  His 
May 2008 MRI of the right knee was reviewed and showed 
chronic full thickness, tear of ACL and OA changes.  The 
assessment was status post left leg fracture, stable, right 
knee AO with knee pain on and off, treated with Dologesic, 
and MRI findings of full thickness tear of ACL.  Plans 
included an orthopedic consult.  The orthopedic consult of 
the same month included right knee findings of full range of 
motion with strength reduced to 3/5.  Positive Lachman's and 
anterior drawer tests were noted.  Medial and lateral joint 
pain was referred.  He had no neurovascular deficits.  The X-
ray from July 2008 was reviewed and showed bilateral knees 
with minimal OA changes and preserved joint space.  The MRI 
findings as noted above were again recited.  The assessment 
was that he had findings of ACL tear and OA.  He was found 
with chronic ACL tear and weak quadriceps muscle.  It was 
strongly recommended that he start physical medicine and 
physical therapy to strengthen his lower limbs, especially 
the quadriceps.  He was referred to physical medicine and 
rehabilitation (PMR) and also was prescribed oral anti 
inflammatories.  

In August 2008, he was consulted by PMR which reviewed and 
recited his July 2008 X-ray results and performed a physical 
examination which again showed him to have an antalgic gait 
on the right, using a straight cane, crepitus of both knees, 
right stronger than left.  He was tender to palpation of the 
patella with mild lateral subluxation.  The impression was 
ACL tear, DJD knees and medial and meniscal tear.  Plans 
included physical therapy and exercise therapy.  A December 
2008 PMR revealed he had 7/10 pain of the right knee, with 
sensation intact and full range of motion with 5/5 muscle 
strength and normal muscle tone and coordination.  He walked 
with a one point cane.  He was tender at the medial aspect of 
the right knee, but had no edema or atrophy.  He could 
tolerate sitting about 30 minutes and standing 30 minutes.  A 
followup the same month by primary care revealed him to 
report his joint pain was exacerbated by the cold.  Findings 
were again negative for any deformities, decreased muscle 
tone, or motor or sensory deficits.  He did have crepitus in 
the knee.  The assessment continued to be status post left 
leg fracture, right knee OA, intermittent knee pain.  The 
treatment continued to be the dologesics and physical 
therapy.  





A.  Right Knee Disorder Analysis

The RO is noted to have evaluated the Veteran's right knee 
disorder as 10 percent disabling under the criteria for 
traumatic arthritis.  The Board notes that a separate 10 
percent rating for the right knee disorder was granted by a 
RO rating in January 2009, for instability under Diagnostic 
Code 5257, in accordance with the VA General Counsel opinion, 
in VAOPGPREC 9-98 (1998) (when radiologic findings of 
arthritis are present, a Veteran whose knee disability is 
evaluated under Diagnostic Code 5257 or 5259 is also entitled 
either to a separate compensable evaluation under Diagnostic 
Code 5260 or 5261, if the arthritis results in compensable 
loss of motion, or to a separate compensable evaluation under 
5010 if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain).  

However the Veteran's claim currently on appeal was based on 
an increased rating for traumatic arthritis only, and has 
been limited to this matter in this appeal, as he has not 
appealed a January 2009 rating that granted a separate 10 
percent rating for instability of the right knee.  The issues 
before the Board do not pertain to consideration of the knee 
disorders under Diagnostic Code 5257 or 5259, and accordingly 
a discussion of VAOPGRPREC 9-98 is not appropriate in this 
instance.

VA General Counsel held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, for limitation of leg flexion, a 
maximum 30 percent rating is warranted for limitation of leg 
flexion when it is limited to 15 degrees; a 20 percent rating 
is warranted when it is limited to 30 degrees; and a 10 
percent rating is warranted when it is limited to 45 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5260 (2008).  A 
noncompensable rating is warranted when leg extension is 
limited to 5 degrees, a 10 percent rating is warranted when 
it is limited to 10 degrees; a 20 percent rating is warranted 
when it is limited to 15 degrees; a 40 percent rating is 
warranted when it limited to 30 degrees and a 50 percent 
rating is warranted when it is limited to 45 degrees. 38 
C.F.R. Part 4, Diagnostic Code 5261 (2008).

Based on a review of the foregoing, the Board finds that as 
of March 24, 2008, a 20 percent rating is warranted for the 
Veteran's right knee arthritis symptoms, as it is shown by 
the evidence to include X-ray evidence of osteoarthritis, and 
occasional incapacitating exacerbations as reported above in 
this examination report, which were reportedly severe and 
weekly.  However, the evidence does not reflect that a rating 
in excess of 20 percent is warranted, as again the evidence 
continues to show a noncompensable rating would be warranted 
for the ranges of motion exhibited as of this date.  Absent 
loss of motion, the 20 percent rating is the maximum 
allowable rating under the Diagnostic Code 5003 for 
arthritis.  

The Veteran's range of motion of the right knee throughout 
the pendency of this appeal has been shown to repeatedly fall 
within the noncompensable range, even with consideration of 
functional impairment.  In regards to functional capacity 
additionally limited by fatigue, weakness or incoordination, 
the objective evidence obtained from the March 2008 VA 
examination revealed that there was no additional limitation 
of function for the knees or loss of motion on repetitive 
use.  Nor does the earlier evidence as described above, 
reflect functional impairment due to fatigue, weakness or 
incoordination results in any compensable loss of motion.  
Thus, the evidence throughout the pendency of the appeal 
reflects the ranges of motion to be noncompensable for the 
right knee, even when factoring additional limitations 
pursuant to 38 C.F.R. § 4.40, 4.45 and 4.59.  

Prior to March 24, 2008, the evidence does not reflect 
occasional incapacitating exacerbations attributable to the 
right knee, but primarily focuses on his impairment from the 
left hip disorder.  Again, as discussed earlier, his ranges 
of motion were consistently in the noncompensable range.  

The preponderance of the evidence is against a rating in 
excess of 10 percent disabling for a right knee arthritis 
under the pertinent criteria for knee disorders manifested by 
arthritis prior to March 24, 2008, but as of that date a 20 
percent rating is warranted.  See Fenderson, supra.

B.  Left Femur Fracture Analysis

Turning to the residuals of the left femur fracture, the RO 
has rated this disorder by analogy to Diagnostic Code 5255, 
with a 10 percent rating assigned from initial entitlement 
and a staged 20 percent rating in effect as of June 27, 2005, 
the same date that a VA joints examination showed an increase 
in disability.  The Board will consider other potentially 
applicable Diagnostic Codes. 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2008) below, provide the criteria for rating hip and 
thigh disabilities.  Diagnostic Code 5250 requires ankylosis 
of the hip, which is not shown in this case, and is therefore 
inapplicable in this matter.  Diagnostic Code 5251 provides a 
maximum rating of 10 percent for limitation of extension of 
the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Diagnostic Code 5255 provides a 10 percent evaluation for 
malunion of the femur with slight knee or hip disability.  A 
20 percent disability rating contemplates malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
disability rating contemplates malunion of the femur with 
marked knee or hip disability.  A 60 percent disability 
rating contemplates fracture of surgical neck of the femur 
with false joint, or fracture of shaft or anatomical neck of 
the femur with nonunion, without loose motion, weightbearing 
preserved with aid of brace.  Finally, an 80 percent 
disability rating, the highest rating assignable under this 
code, contemplates fracture of shaft or anatomical neck of 
the femur with nonunion, with loose motion (spiral or oblique 
fracture).  

An 80 percent rating is also assigned for hip, flail joint 
under Diagnostic Code 5254.  However there is no evidence of 
flail hip, thus this criteria is not applicable in this 
instance. 

There are also compensable evaluations available for service-
connected disability which results in a shortening of the 
bones of one lower extremity over the other.  But even an 
initial 10 percent compensable evaluation for shortening of 
one leg over the other requires evidence of that shorter leg 
is from 1.25 to 2 inches (3.2 centimeters to 5.1 centimeters) 
shorter than the longer leg.  Additionally, these ratings are 
not to be combined with other ratings for fracture or faulty 
union in the same extremity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5275.  However in this case the leg length shortening is 
less than 3.2 centimeters, so this Diagnostic Code is not 
applicable.

A review of the evidence reflects that prior to June 27, 
2005, an initial rating in excess of 10 percent disabling for 
the residuals of left femur fracture is not warranted.  The 
primary manifestations shown before that date are of some 
pain on motion, specifically on flexion noted in April 2002, 
along with some problems with pain on sitting in one position 
for 15 or 20 minutes as noted in May 2003.  However, there 
were no significant musculoskeletal problems shown, and the 
ranges of motion were consistently within the noncompensable, 
with hip motion intact as noted not only in April 2002, but 
as displayed in the findings in the July 2003 VA examination.  

The evidence prior to June 27, 2005 fails to show the 
residuals of left femur fracture to result in motion limited 
to 30 degrees of flexion or abduction lost beyond 10 degrees, 
nor does it demonstrate a malunion of the femur with moderate 
knee or hip disability.  Nor does the evidence show the femur 
fracture residuals, which do include arthritis as noted in 
the June 2004 private examination, to have incapacitating 
residuals shown prior to June 27, 2005.  In this regard, a 20 
percent rating for arthritis with occasional incapacitating 
episodes and noncompensable range of motion based on 
Diagnostic Code 5003 is not warranted.

Following review of the above evicence, a rating in excess of 
10 percent is not warranted prior to June 27, 2005 for the 
left femur fracture residuals.

As per the fracture residuals currently rated as 20 percent 
disabling as of June 27, 2005, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent disabling.  The medical evidence as of this 
date do not reflect malunion of the femur with marked knee or 
hip disability as would warrant a 30 percent rating under 
Diagnostic Code 5255.  As noted in the June 2005 examination, 
the hip did not have edema, instability, weakness, redness, 
heat, abnormal movement or guarding of the left hip.  Nor was 
there additional functional loss shown on repetitive use.  
While the March 2008 examination did reflect complaints of 
instability and deformity of the left hip, the findings on 
objective examination continued to reflect no more than 
moderate disability and there continued to be no additional 
loss of function on repetitive use shown.  The remainder of 
the medical evidence as of June 27, 2005 likewise reflects no 
more than moderate disability

Nor is flexion is limited to 20 degrees, which would warrant 
a 30 percent rating under Diagnostic Code 5252.  The Veteran 
is already in receipt of the maximum rating for the other 
criteria addressing loss of motion.  The evidence as set 
forth above reflects moderate disability from the left femur 
fracture from June 27, 2005 to the present.  

The Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent from initial 
entitlement to June 27, 2005 and against a rating in excess 
of 20 percent as of that date for the residuals of the left 
femur fracture.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the left knee or right femur 
disability markedly interferes with the Veteran's ability to 
work.  Furthermore, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest that the Veteran is not adequately compensated for 
his disability by the regular VA Rating Schedule.  





IV. Earlier Effective Date

The Veteran alleges that he should be entitled to an 
effective date prior to July 31, 2003 for entitlement to a 20 
percent disability rating for his service-connected bilateral 
lumbar spine disability.  He specifically alleges that the 20 
percent rating should be in effect as of the date of his 
original claim, July 2, 2002.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400.  The effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written. When a claim has been filed which 
meets the requirements of § 3.151 or § 3.152, an informal 
request for increase or reopening will be accepted as a 
claim. 38 C.F.R. 
§ 3.155.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA. 38 U.S.C.A. 
§ 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157.

In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 19 Vet. 
App. 125 (1997).

The Board notes that the effective date for assignment of the 
20 percent rating for the lumbosacral spine disorder is July 
31, 2003 which was the date of the VA examination where the 
Veteran's lumbosacral spine symptoms included low back pain 
with right and left lower extremity numbness and upper 
extremity numbness, with physical examination findings of a 
range of motion of 52 degrees flexion, 8 degrees extension, 
15 degrees left lateral flexion,  10 degrees right lateral 
flexion with pain on motion at 40-42 degrees flexion.  Also 
noted was tenderness to palpation at L5 but with intact 
pinprick and light touch of the bilateral lower extremities 
from L1-L2, with 5/5 muscle strength and 2+ reflexes 
throughout.  Straight leg raising was also negative. 

The Veteran is noted to have filed a claim for service 
connection for the lumbar spine on July 2, 2002.  There are 
no communications prior to this date that are shown to have 
raised a claim for service connection for the lumbar spine 
disorder.  An original claim dated in August 2003 is limited 
to alleging service connection for the left femur fracture, 
with no mention of the back.  This claim was an original 
claim for a benefit that had not been previously adjudicated, 
thus rendering the provisions of  38 C.F.R. § 3.157 not 
applicable in this instance.  The effective date for this 
claim based on initial entitlement, can be no earlier than 
the July 2, 2002 original claim.  The Board notes that the 
Veteran has specifically requested the effective date of the 
20 percent rating to be assigned as of this date.  

Among the evidence submitted in conjunction with the July 2, 
2002 claim pertinent to his back complaints was a February 
2002 VA treatment note that revealed complaints of low back 
pain, radiating down to the left hip and left leg, with the 
pain in the back described as cramping, and acute in nature, 
of less than 3 months duration.  He indicated he had been 
with this pain of 9/10 intensity since Tuesday and it was 
getting worse, with nothing relieved it.  A May 2002 lumbar 
spine X-ray showed a straightening of the normal lumbar 
lordosis on the basis of underlying spasm.  No degenerative 
disc disease (DDD) changes were noted, no compression 
fracture was shown and only minimal osteophytic spurring was 
seen.  A June 2002 letter from a private doctor noted 
complaints that included low back pain with physical 
examination showing spasm in the lumbosacral area, with pain, 
but negative straight leg raise.  A May 2003 private doctor's 
letter evaluated the Veteran for pain in the low back, with 
complaints of pain in the back and with lifting, bending, 
pushing, pulling or carrying objects.  There were pertinent 
findings of paravertebral myositis of the cervical, thoracic 
and lumbosacral areas along with limited motion to 75 degrees 
flexion.  He was noted to walk with a limping gait and used a 
walking cane to assist with walking.  The impression was 
lumbosacral osteoarthritis and myositis.  The doctor opined 
that the Veteran's limping was more likely than not related 
to his back spasms and limited motion.

The criteria in effect for the lumbar spine disorder at the 
time of this July 2002 claim was as follows:  Diagnostic Code 
5295 provides that a 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating may be assigned when 
there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) 
(effective prior to September 26, 2003).

Diagnostic Code 5293, effective prior to September 23, 2002, 
intervertebral disc syndrome, moderate with recurring attacks 
warrants a 20 percent disability rating, severe with 
recurring attacks and intermittent relief warrants a 40 
percent disability rating, and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Based on a review of the evidence, the Board finds that an 
effective date of July 2, 2002 is warranted for the initial 
20 percent rating for the Veteran's lumbar spine disorder.  
The evidence submitted in conjunction with the claim clearly 
shows that the lumbar spine symptoms presented on and around 
the time of the Veteran's claim more closely resembled the 
criteria for a 20 percent rating for lumbar strain, as the 
June 2002 private physical examination revealed spasm in the 
lumbosacral area, with low back pain, although the RO in the 
February 2006 rating granting the service connection and 
initial 10 percent rating based the initial rating on this 
examination's findings.  See 38 C.F.R. § 4.7.  Furthermore 
the May 2003 private medical report documenting objective 
findings of paravertebral myositis of the cervical, thoracic 
and lumbosacral areas along with limited motion to 75 degrees 
flexion also more closely resembles the criteria for a 20 
percent rating for lumbar strain.  Thus affording the Veteran 
the benefit of the doubt, the Board finds that the criteria 
for a 20 percent rating was met for the lumbar spine disorder 
on the date of the July 2, 2002 claim.   





ORDER

An initial rating in excess of 10 percent for a right knee 
disorder manifested as DJD prior to March 24, 2008 is denied.

A 20 percent rating for a right knee disorder manifested as 
DJD is granted as of March 24, 2008, subject to the laws and 
regulations governing the award of monetary benefits.

An initial rating in excess of 10 percent for residuals of a 
left femur fracture prior to June 27, 2005 is denied.

A rating in excess of 20 percent for residuals of a left 
femur fracture as of June 27, 2005 is denied.

An effective date of July 2, 2002 for an initial rating of 20 
percent disabling for a lumbar spine disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


